DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated  by Osbourne  5503230.
Referring to claims 1, 6 and 8, Osbourne discloses a system, comprising: a tubing hanger  (19) positioned in a wellhead (11), wherein the tubing hanger comprises one or more hydraulic, electric, or fiber optic couplings (27); a tubular housing ( 35) that is a tree body (see col. 3, lines 18-19) comprising one or more hydraulic, electric, or fiber optic lines (65) disposed therein; a tubing hanger alignment device (43,45) comprising: an upper body ( portion of 43 mounted inside of body 35) mounted to the tubular housing; a lower body ( portion of 43 that is coupled to hanger 19) coupled to the upper body, defining an electrical gallery and a hydraulic gallery  ( where element 65 is located above 45) in an annular space between the upper body and the lower body, wherein the lower body comprises one coupling (where element 43 couples to hanger 19) disposed thereon; and a torsional spring (50) disposed in another annular space ( annular space below element 45 where spring 50 is located) between the upper body and the lower body.
Referring to claim 5, Osbourne discloses wherein the tubing hanger alignment device (43,45)  is self-aligning between the tubular housing and the tubing hanger (due to alignment key 33 and mule shoe on 45).
Referring to claim 7, Osbourne discloses the tubing hanger alignment device (43,45)  is coupled to the tubing hanger (10).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
 Referring to claim 9, the closes prior art to Osbourne does not teach nor suggest  the method of triggering the torsional spring to rotate the lower body relative to the upper body via interaction of the tubing hanger alignment device with the tubing hanger in combination with the other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672